SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 SONICWALL, INC. (Name of Registrant as Specified, if other than the Registrant) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies. 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Table of Contents SONICWALL, INC. NOTICE OF 2 Dear Shareholders: We cordially invite you to attend the SonicWALL, Inc. 2010 Annual Meeting of Shareholders. The annual meeting will be held on Thursday, June 17, 2010 at 10:00 a.m. local time, at our offices located at 2001 Logic Drive, San Jose, California 95124. At the annual meeting we will: 1. Elect nine directors identified in the accompanying proxy statement to serve until the 2011 Annual Meeting of Shareholders; 2. Approve the 2010 Equity Incentive Plan; 3. Ratify the appointment of Armanino McKenna LLP as SonicWALL’s independent registered public accounting firm to serve for the fiscal year ending December31, 2010; and 4. Consider such other business as may properly come before the annual meeting. We are not aware of any other business to come before the annual meeting. These items are fully discussed in the following pages, which are made part of this Notice. Shareholders who owned our common stock at the close of business on Friday, April 23, 2010 are entitled to notice of and to vote at the annual meeting. Your vote is important. Whether or not you plan to attend the annual meeting, please cast your vote, as instructed in the proxy card or Notice of Internet Availability of Proxy Materials, via the Internet, as promptly as possible. You may also request a printed set of the proxy materials which will allow you to submit your vote by mail or by telephone, if you prefer. We encourage you to vote via the Internet. It is convenient, is more environmentally friendly, and saves us significant postage and processing costs. We look forward to seeing you at the annual meeting. Sincerely, Frederick M. Gonzalez Vice President, General Counsel and Corporate Secretary San Jose, California April 29, 2010 Table of Contents 2 NOTICE OF ANNUAL MEETING AND PROXY STATEMENT TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF SHAREHOLDERS INFORMATION CONCERNING SOLICITATION AND VOTING 1 General 1 Notice of Internet Availability of Proxy Materials 1 Electronic Access to Proxy Materials 1 Record Date and Shares Outstanding 2 QUESTIONS AND ANSWERS 2 Why am I receiving these materials? 2 What is the Notice of Internet Availability? 2 What proposals will be voted on at the annual meeting? 2 What is SonicWALL’s voting recommendation? 3 Who can vote at the annual meeting? 3 What is the difference between holding shares as a shareholder of record and as a beneficial owner? 3 What if I am a beneficial owner and do not give voting instructions to my broker? 4 How many votes does SonicWALL need to hold the annual meeting? 4 How are votes counted? 4 Who counts the votes? 5 What happens if I do not cast a vote? 5 What is the voting requirement to approve each of the proposals? 5 How can I vote my shares in person at the annual meeting? 6 How can I vote my shares without attending the annual meeting? 6 How can I change or revoke my vote? 6 Where can I find the results of the annual meeting? 7 Who are the proxies and what do they do? 7 What does it mean if I receive more than one Notice of Internet Availability or set of proxy materials? 7 What happens if additional proposals are presented at the annual meeting? 8 Is my vote confidential? 8 Who will bear the cost of soliciting votes for the annual meeting? 8 DEADLINE FOR RECEIPT OF SHAREHOLDER PROPOSALS 8 Shareholder Proposals Sought To Be Included in our 2011 Proxy Materials 8 Shareholder Proposals Not Eligible or Intended To Be Included in our 2011 Proxy Materials 9 CORPORATE GOVERNANCE AND BOARD MATTERS 9 Our Board of Directors 9 Corporate Governance Principles 10 Board Leadership Structure 12 Role of the Chairman of the Board 12 Committees of our Board of Directors 13 -i- Table of Contents Page Audit Committee 13 Compensation Committee 14 Corporate Governance and Nominations Committee 15 Strategic Planning Committee 15 Director Independence 15 Consideration of Shareholder Recommendations and Nominations of Board Members 16 Identifying and Evaluating Nominees for our Board of Directors 16 The Board’s Role in Risk Management Oversight 17 Standards of Business Conduct:Code of Conduct and Code of Ethics for Senior Executive and Financial Officers 18 Director Compensation 18 Stock Ownership Guidelines 20 Director Summary Compensation Table for Fiscal Year 2009 20 Shareholder Communications 21 PROPOSAL ONE - ELECTION OF DIRECTORS 22 General 22 Officer and Director Information 22 Director Nominees 23 Other Executive Officers 26 Vote Required 27 Board Recommendation 27 PROPOSAL TWO - APPROVAL OF THE SONICWALL, INC. 2 28 Description of the 2010 Equity Incentive Plan 28 Number of Awards Granted to Employees, Consultants and Directors 35 Federal Tax Aspects 35 Board Recommendation 37 PROPOSAL THREE - RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS 37 Audit and Non-Audit Fees 38 Vote Required 38 Board Recommendation 38 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 39 EXECUTIVE COMPENSATION AND RELATED INFORMATION 41 Compensation Discussion and Analysis 41 Compensation Committee Report 62 Executive Compensation 62 Summary Compensation Table 62 Grants of Plan-Based Awards 64 Outstanding Equity Awards at Fiscal Year End 65 Option Exercises and Stock Vested 66 Non-Qualified Deferred Compensation 66 Compensation Committee Interlocks and Insider Participation 67 Equity Compensation Plan Information 67 Policies and Procedures with Respect to Related Party Transactions 68 Certain Relationships 69 -ii- Table of Contents Page OTHER INFORMATION 69 Section 16(a) Beneficial Ownership Reporting Information 69 No Incorporation by Reference 69 Shareholder Proposals—2011 Annual Meeting 69 Available Information 69 REPORT OF THE AUDIT COMMITTEE 70 OTHER MATTERS 71 Discretionary Authority 71 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on June 17, 2010: The proxy statement and annual report to shareholders are available at www.proxyvote.com. -iii- Table of Contents SONICWALL, INC. PROXY STATEMENT INFORMATION CONCERNING SOLICITATION AND VOTING General Our Board of Directors is soliciting proxies for the 2010 Annual Meeting of Shareholders. The annual meeting will be held on Thursday, June 17, 2010 at 10:00 a.m. local time, at our principal executive offices located at 2001 Logic Drive, San Jose, California 95124. Our telephone number at that location is (408) 745-9600; you may call such number for directions to the annual meeting. This Proxy Statement contains important information for you to consider when deciding how to vote on the matters set forth in the attached Notice of Annual Meeting. Please read it carefully. Beginning on or about April 29,2010, we will make copies of this Proxy Statement available to persons who were shareholders at the close of business on April 23, 2010, the record date for the annual meeting. In accordance with United States Securities and Exchange Commission rules, we are using the Internet as our primary means of furnishing proxy materials to shareholders through a Notice of Internet Availability of Proxy Materials (the “Notice of Internet Availability”). Notice of Internet Availability of Proxy Materials We are sending a Notice of Internet Availability to our shareholders of record and our beneficial owners (i.e. shareholders who hold shares in “street name” through a broker, bank or other nominee who is considered, with respect to those shares, the shareholder of record) unless a shareholder has specifically requested to receive a paper copy of this Proxy Statement together with our fiscal year 2009 Annual Report. All shareholders will have the ability to access the proxy materials on a website referred to in the Notice of Internet Availability or to request a printed set of the proxy materials. Instructions on how to access the proxy materials over the Internet or to request a printed copy of the proxy materials are included in the Notice of Internet Availability. You may also request to receive proxy materials in printed form by mail or electronically by e-mail on an ongoing basis. Electronic Access to Proxy Materials The Notice of Internet Availability and the website, www.proxyvote.com, referenced therein will provide you with instructions on how to: •View on the Internet our proxy materials for the annual meeting; and •Instruct us to send our current or future proxy materials to you by mail or electronically by e-mail. Choosing to review proxy materials on the Internet or to receive current or future proxy materials by e-mail will make the proxy distribution process more efficient, save us the cost of printing and mailing the proxy materials to you and help in conserving natural resources. If you choose to receive future proxy materials by e-mail, you will receive an e-mail next year with instructions including a link to the proxy 1 Table of Contents materials and a link to the proxy voting site. Your election to receive future proxy materials by mail or electronically by e-mail will remain in effect until you terminate it. Record Date and Shares Outstanding Only shareholders of record at the close of business on April 23, 2010, are entitled to attend and vote at the annual meeting. On the record date, 54,799,500 shares of our common stock were outstanding and held of record by 78 shareholders. The closing price of our common stock on the NASDAQ Stock Market on the record date was $10.75 per share. QUESTIONS AND ANSWERS Although we encourage you to read this Proxy Statement in its entirety, we include this question and answer section to provide some background information and brief answers to several questions you might have about the annual meeting. Q:Why am I receiving these materials? A:Our Board of Directors is providing these proxy materials for you in connection with our annual meeting of shareholders, which will take place on June 17, 2010. Shareholders are invited to attend the annual meeting and are requested to vote on the proposals described in this Proxy Statement. Q:What is the Notice of Internet Availability? A:In accordance with rules and regulations adopted by the United States Securities and Exchange Commission, or SEC, unless a shareholder has specifically requested to receive a full set paper copy of the proxy materials, we are furnishing the proxy materials to beneficial owners of our shares over the Internet. If you received a Notice of Internet Availability by mail, you will not receive a printed copy of the proxy materials. Instead, the Notice of Internet Availability will instruct you as to how you may access and review the proxy materials and submit your vote via the Internet. If you received a Notice of Internet Availability by mail and would like to receive a printed copy of the proxy materials, please follow the instructions included in the Notice of Internet Availability for requesting a printed copy of such materials. We expect to mail the Notice of Internet Availability on or about April 29, 2010, to all shareholders entitled to vote at the annual meeting. On the date of mailing of the Notice of Internet Availability, all shareholders will have the ability to access all of our proxy materials on a website referred to in the Notice of Internet Availability. These proxy materials will be available free of charge. Q:What proposals will be voted on at the annual meeting? A:There are three proposals scheduled to be voted on at the annual meeting: - Proposal One, which is the election of the nine nominees for director set forth in this Proxy Statement; - Proposal Two, which is the approval of the SonicWALL 2010 Equity Incentive Plan; and - Proposal Three, which is the ratification of the appointment of Armanino McKenna LLP as our independent registered public accounting firm. 2 Table of Contents Q:What is SonicWALL’s voting recommendation? A:Our Board of Directors recommends that you vote your shares as follows: - “FOR” each of the nine nominees to our Board of Directors specified in Proposal One; - “FOR” Proposal Two, to approve the SonicWALL 2010 Equity Incentive Plan; and - “FOR” Proposal Three, to ratify the appointment of Armanino McKenna LLP as our independent registered public accounting firm. Q:Who can vote at the annual meeting? A:Our Board of Directors has set April 23, 2010 as the record date for the annual meeting. All shareholders who owned SonicWALL common stock at the close of business on the record date of April 23, 2010 may attend and vote at the annual meeting. Each shareholder is entitled to one vote for each share of common stock held as of the record date on all matters to be voted on. Shareholders do not have the right to cumulate votes. On April 23, 2010, 54,799,500 shares of our common stock were outstanding. Shares held as of the record date include shares that are held directly in your name as the shareholder of record and those shares held for you as a beneficial owner through a stockbroker, bank or other nominee. Q: What is the difference between holding shares as a shareholder of record and as a beneficial owner? A:Most shareholders of SonicWALL hold their shares through a stockbroker, bank or other nominee rather than directly in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially. Shareholders of Record If your shares are registered directly in your name with SonicWALL’s transfer agent, Computershare Trust Company,you are considered, with respect to those shares, the shareholder of record. If you are a shareholder of record, the Notice of Internet Availability has been sent directly to you by SonicWALL. As the shareholder of record, you have the right to grant your voting proxy directly to SonicWALL or to vote in person at the annual meeting. Beneficial Owners If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name,” and the Notice of Internet Availability has been forwarded to you by your broker, bank or nominee who is considered, with respect to those shares, the shareholder of record. As the beneficial owner, you have the right to direct your broker, bank or other nominee on how to vote and are also invited to attend the annual meeting. However, since you are not the shareholder of record, you may not vote these shares in person at the annual meeting unless you request a “legal proxy” from your broker, bank or other nominee who holds your shares, giving you the right to vote the shares at the annual meeting. 3 Table of Contents Q:What if I am a beneficial owner and do not give voting instructions to my broker? A:As a beneficial owner, in order to ensure that your shares are voted in the way you desire, you MUST provide voting instructions to your broker, bank or other nominee by the deadline provided in the materials your receive from your broker, bank or other nominee. If you do not provide voting instructions, whether your shares can be voted by your broker, bank or other nominee depends on the type of item being considered for vote. Non-Discretionary Items: The election of directors and the approval of the SonicWALL 2010 Equity Incentive Plan are non-discretionary items and MAY NOT be voted on by brokers, banks or other nominees if specific voting instructions have not been provided by the beneficial owners. Discretionary Items: The ratification of the appointment of the independent registered public accounting firm is a discretionary item. Brokers, banks or other nominees who do not receive voting instructions from beneficial owners may vote on this proposal in their discretion. Q:How many votes does SonicWALL need to hold the annual meeting? A:A majority of SonicWALL’s outstanding shares as of the record date must be present at the annual meeting in order to hold the annual meeting and conduct business. This is called a quorum. Both abstentions and broker non-votes are counted as present for the purpose of determining the presence of a quorum. A broker “non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received voting instructions from the beneficial owner. Shares are counted for the purposes of determining if there is a quorum, whether representing votes for, against or abstained, if you: - are present and vote in person at the annual meeting; or - have properly submitted a proxy card or voting instruction form or voted by telephone or via the Internet. If a quorum is not present, the annual meeting will be adjourned until a quorum is obtained. Q:How are votes counted? A:You may vote for each of the three proposals as follows: - either “FOR” or “WITHHOLD” with respect to each nominee for our Board of Directors specified in Proposal One; - “FOR,” “AGAINST” or “ABSTAIN” on Proposal Two, to approve the SonicWALL 2010 Equity Incentive Plan; and - “FOR,” “AGAINST” or “ABSTAIN” on Proposal Three, to ratify the appointment of Armanino McKenna LLP as our independent registered public accounting firm. 4 Table of Contents You may vote either “FOR” or “WITHHOLD” with respect to each nominee for our Board of Directors on Proposal One. You may vote “FOR,” “AGAINST,” or “ABSTAIN” on Proposals Two and Three. If you abstain from voting on Proposal Two or Proposal Three, it will have the same effect as a vote against. Shareholders should specify their choice for each matter. Q:Who counts the votes? A:Voting results are tabulated and certified by our transfer agent, Computershare Trust Company, N.A. Q:What happens if I do not cast a vote? A:Shareholders of record — If you are a shareholder of record and you do not cast your vote, no votes will be cast on your behalf on any of the items of business at the annual meeting. However, if you submit a signed proxy card with no further instructions, your shares will be counted as a vote “FOR” each director nominee (Proposal One), “FOR” approval of the SonicWALL 2010 Equity Incentive Plan (Proposal Two) and “FOR” ratification of the appointment of Armanino McKenna LLP as our independent registered public accounting firm (Proposal Three). Beneficial owners — Recent changes in regulation were made to take away the ability of your bank, broker or other nominee to vote your uninstructed shares in the election of directors on a discretionary basis. Thus, if you hold your shares in street name and do not instruct your bank, broker or other nominee how to vote in the election of directors, no votes will be cast on your behalf. Your bank, broker or other nominee will, however, continue to have discretion to vote any uninstructed shares on the ratification of the appointment of Armanino McKenna LLP as our independent registered public accounting firm (Proposal Three). They will not have discretion to vote uninstructed shares on the election of directors (Proposal One) or on the approval of the SonicWALL 2010 Equity Incentive Plan (Proposal Two). Q:What is the voting requirement to approve each of the proposals? A:The requirement to approve each of the proposals is as follows: - With respect to Proposal One (the election of our directors), the nine nominees receiving the highest number of “FOR” votes of the outstanding shares of our common stock present or represented by proxy and voting at the annual meeting will be elected as directors to serve until the next annual meeting of shareholders and until their successors are duly elected and qualified. Votes of “WITHHOLD” have no legal effect on the election of directors due to the fact that such elections are by a plurality. In any uncontested election of directors, such as this one, where the number of nominees does not exceed the number of directors to be elected, our corporate governance principles require that if a nominee, who already serves as a director, receives a greater number of “withhold” votes than votes “for” such election, that nominee shall promptly tender his or her resignation to the Chairman of our Board of Directors following certification of the shareholder vote. The Corporate Governance and Nominations Committee will then recommend to our Board of Directors whether to accept or reject the resignation. Within ninety days of the certification of election results, our Board of Directors will publicly disclose its decision regarding whether to accept or reject the resignation. 5 Table of Contents - Proposal Two, approval of the SonicWALL 2010 Equity Incentive Plan, requires the affirmative “FOR” vote of a majority of the outstanding shares of our common stock present or represented by proxy and voting at the annual meeting. - Proposal Three, ratification of the appointment of our independent registered public accounting firm, requires the affirmative “FOR” vote of a majority of the outstanding shares of our common stock present or represented by proxy and voting at the annual meeting. Q:How can I vote my shares in person at the annual meeting? A:Shares held directly in your name as the shareholder of record may be voted in person at the annual meeting. If you choose to do so, please bring your proxy card or proof of identification to the annual meeting. Even if you plan to attend the annual meeting, SonicWALL recommends that you vote your shares in advance as described below so that your vote will be counted if you later decide not to attend the annual meeting. If you hold your shares in street name, you must request a legal proxy from your broker, bank or other nominee in order to vote at the annual meeting. Q:How can I vote my shares without attending the annual meeting? A:Whether you hold shares directly as the shareholder of record or beneficially in street name, you may direct how your shares are voted without attending the annual meeting. If you are a shareholder of record, you may vote by submitting a proxy; please refer to the voting instructions in the Notice of Internet Availability or below. If you hold shares beneficially in street name, you may vote by submitting voting instructions to your broker, bank or other nominee; please refer to the voting instructions provided to you by your broker, bank or other nominee. Internet — Shareholders with Internet access may vote until 11:59 p.m., Eastern Time, on June 16, 2010, by following the “Vote by Internet” instructions on the proxy card or Notice of Internet Availability. Telephone — If you request a printed set of the proxy materials, you will be able to vote by telephone. Mail — If you request a printed set of the proxy materials, you may indicate your vote by completing, signing and dating the proxy card or voting instruction form where indicated and by returning it in the prepaid envelope provided. Q:How can I change or revoke my vote? A:Subject to any rules your broker, bank or other nominee may have, you may change your proxy instructions at any time before your shares are voted at the annual meeting. Shareholders of record — If you are a shareholder of record, you may change your vote by (1) filing with our General Counsel and Corporate Secretary, prior to your shares being voted at the annual meeting, a written notice of revocation or a duly executed proxy card, in either case dated later than the prior proxy relating to the same shares, or (2) by attending the annual meeting and voting in person (although attendance at the annual meeting will not, by itself, revoke a proxy). Any written notice of revocation or subsequent proxy card must be received by our General Counsel and Corporate Secretary prior to the taking of the vote at the annual meeting. Such written notice of revocation or subsequent proxy card should be hand delivered to 6 Table of Contents our General Counsel and Corporate Secretary or should be sent so as to be delivered to our principal executive offices, Attention: General Counsel and Corporate Secretary. Beneficial owners — If you are a beneficial owner of shares held in street name, you may change your vote (1) by submitting new voting instructions to your broker, bank or other nominee, or (2) if you have obtained, from the broker, bank or other nominee who holds your shares, a legal proxy giving you the right to vote the shares by attending the annual meeting and voting in person. In addition, a shareholder of record or a beneficial owner who has voted via the Internet or by telephone may also change his, her or its vote by making a timely and valid later Internet or telephone vote no later than 11:59 p.m., Eastern Time, on June 16, 2010. Q:Where can I find the results of the annual meeting? A:The preliminary voting results will be announced at the annual meeting. The final voting results will be tallied by the inspector of election and published in a current report on Form 8-K, which SonicWALL is required to file with the SEC by June 23, 2010. Q:Who are the proxies and what do they do? A:The two persons named as proxies on the proxy card, Matthew Medeiros, our President and Chief Executive Officer, and Frederick M. Gonzalez, our Vice President, General Counsel and Corporate Secretary, were designated by our Board of Directors. All properly executed proxies will be voted (except to the extent that authority to vote has been withheld) and where a choice has been specified by the shareholder as provided in the proxy card, it will be voted in accordance with the instructions indicated on the proxy card. If you submit a signed proxy card, but do not indicate your voting instructions, your shares will be voted “FOR” each of the director nominees as set forth in this Proxy Statement in Proposal One and “FOR” Proposals Two and Three. Q: What does it mean if I receive more than one Notice of Internet Availability or set of proxy materials? A:If you received more than one Notice of Internet Availability or set of proxy materials, your shares are either held in more than one brokerage account or registered in more than one name, or both. Please follow the voting instructions on each Notice of Internet Availability or proxy card that you receive to ensure that all of your shares are voted. In an effort to reduce printing costs and postage fees, SonicWALL has adopted a practice approved by the SEC called “householding.” Under this practice, certain shareholders who have the same address and last name, and who do not participate in electronic delivery of proxy materials, will receive only one copy of our proxy materials until such time as one or more of these shareholders notifies us that they want to receive separate copies. This procedure reduces duplicate mailings and saves printing costs and postage fees, as well as natural resources. Shareholders who participate in householding will continue to have access to and utilize separate proxy voting instructions. If you receive a single set of proxy materials as a result of householding, and you would like to have separate copies of our proxy materials mailed to you, please send your request to Investor Relations, SonicWALL, Inc., 2001 Logic Drive, San Jose, California 95124, or call us at (408) 745-9600, and we will promptly send you what you have requested. You can also contact our Investor Relations department at the 7 Table of Contents phone number above if you received multiple copies of our proxy materials and would prefer to receive a single copy in the future, or if you would like to opt out of householding for future mailings. Q:What happens if additional proposals are presented at the annual meeting? A:Other than the three proposals described in this Proxy Statement, SonicWALL does not expect any additional matters to be presented for a vote at the annual meeting. If you are a shareholder of record and grant a proxy, the persons named as proxy holders, Matthew Medeiros, our President and Chief Executive Officer, and Frederick M. Gonzalez, our Vice President, General Counsel and Corporate Secretary, will have the discretion to vote your shares on any additional matters properly presented for a vote at the annual meeting. If for any unforeseen reason any of SonicWALL’s nominees is not available as a candidate for director, the persons named as proxy holders will vote your proxy for such other candidate or candidates as may be nominated by our Board of Directors. Q:Is my vote confidential? A:Proxy instructions, ballots and voting tabulations that identify individual shareholders are handled in a manner that protects your voting privacy. Your vote will not be disclosed either within SonicWALL or to third parties except (1) as necessary to meet applicable legal requirements, (2) to allow for the tabulation of votes and certification of the vote or (3) to facilitate a successful proxy solicitation. Occasionally, shareholders provide written comments on their proxy cards, which may be forwarded to SonicWALL’s management and to the Board of Directors. Q:Who will bear the cost of soliciting votes for the annual meeting? A:SonicWALL is paying the costs of the solicitation of proxies. SonicWALL may reimburse brokerage firms, custodians, nominees, fiduciaries and other persons representing beneficial owners of common stock for their reasonable expenses in forwarding solicitation material to such beneficial owners. Directors, officers and employees of SonicWALL may also solicit proxies in person or by other means of communication. Such directors, officers and employees will not be additionally compensated but may be reimbursed for reasonable out-of-pocket expenses in connection with such solicitation. SonicWALL may engage the services of a professional proxy solicitation firm to aid in the solicitation of proxies from certain brokers, bank nominees and other institutional owners. SonicWALL’s costs for such services, if retained, will not be significant. DEADLINE FOR RECEIPT OF SHAREHOLDER PROPOSALS Shareholder Proposals Sought To Be Included in our 2011 Proxy Materials Our shareholders may submit proposals that they believe should be voted upon at our next year’s annual meeting or nominate persons for election to our Board of Directors. Pursuant to Rule 14a-8 under the Securities Exchange Act of 1934, as amended (“Rule 14a-8”), some shareholder proposals may be eligible for inclusion in our 2011 proxy statement and proxy. These types of shareholder proposals or nominations must be submitted in writing to the attention of the Corporate Secretary, SonicWALL, Inc., 2001 Logic Drive, San Jose, California 95124, no later than December 30, 2010, which is 120 calendar days prior to the one-year anniversary of the mailing date of this year’s proxy materials or a notice of availability of proxy materials (whichever is earlier). Shareholders interested in submitting a proposal or nomination are advised to contact knowledgeable legal counsel with regard to the detailed requirements of applicable securities laws. The timely submission of a shareholder proposal or nomination does not guarantee that it will be included in our 2011 proxy statement. 8 Table of Contents Shareholder Proposals Not Eligible or Intended To Be Included in our 2011 Proxy Materials Alternatively, under our Bylaws, our shareholders may submit proposals or nominations that they believe should be voted upon at our 2011 annual meeting, but do not seek to include in our 2011 proxy statement pursuant to Rule 14a-8. Any such shareholder proposals or nominations may be timely submitted in writing to the Corporate Secretary, SonicWALL, Inc., 2001 Logic Drive, San Jose, California 95124, for the 2011 annual meeting of shareholders. To be timely, any such shareholder proposals or nominations must be received by the Corporate Secretary not later than 60 days prior to our 2011 annual meeting; provided, however, that in the event less than 70 days’ notice or prior public disclosure of the date of the 2011 annual meeting is given or made to shareholders, notice by such shareholder to be timely must be so received not later than the close of business on the 10th day following the day on which such notice of the date of the annual meeting was mailed or such public disclosure was made. For example, if we provide notice of our 2011 annual meeting on April 20, 2011, for a 2011 annual meeting on June 10, 2011, any such proposal or nomination will be considered untimely if submitted to us after April 30, 2011. For purposes of the above, “public disclosure” means disclosure in a press release reported by the Dow Jones News Service, Associated Press or a comparable national news service, or in a document publicly filed by us with the SEC. As described in our Bylaws, the shareholder submission must include certain specified information concerning the proposal or nominee, as the case may be, and information as to the shareholder’s ownership of our common stock. If a shareholder gives notice of such a proposal after the deadline computed in accordance with our Bylaws, or the Bylaw Deadline, the shareholder will not be permitted to present the proposal to our shareholders for a vote at the 2011 annual meeting. The rules of the SEC establish a different deadline for submission of shareholder proposals that are not intended to be included in our proxy statement with respect to discretionary voting, or the Discretionary Vote Deadline. The Discretionary Vote Deadline for the 2011 annual meeting is March 15, 2011, or the date which is 45 calendar days prior to the one-year anniversary of the mailing date of this year’s proxy materials or a notice of availability of proxy materials (whichever is earlier). If a shareholder gives notice of such a proposal after the Discretionary Vote Deadline, our proxy holders will be allowed to use their discretionary voting authority to vote against the shareholder proposal when and if the proposal is raised at the 2011 annual meeting. Because the Bylaw Deadline is not capable of being determined until we publicly announce the date of our 2011 annual meeting, it is possible that the Bylaw Deadline may occur after the Discretionary Vote Deadline. In such a case, a proposal received after the Discretionary Vote Deadline but before the Bylaw Deadline would be eligible to be presented at the 2011 annual meeting, and we believe that our proxy holders at such annual meeting would be allowed to use the discretionary authority granted by the proxy to vote against the proposal at such annual meeting without including any disclosure of the proposal in the proxy statement relating to such annual meeting. CORPORATE GOVERNANCE AND BOARD MATTERS Our Board of Directors There are currently nine members of our Board of Directors (the “Board”): John C. Shoemaker (Chair) Clark H. Masters Charles D. Kissner Charles W. Berger Matthew Medeiros Edward F. Thompson David W. Garrison Cary H. Thompson Carl A. Thomsen 9 Table of Contents The Board met six times during fiscal year 2009. The Board met in executive session, without the presence of management, on six occasions. Committees of the Board held a total of thirty two meetings. Overall attendance, either in person or by telephone conference call, at Board meetings and meetings of each of the Committees of the Board was approximately 95%. Each director attended at least 75% of the aggregate of all meetings of the Board and Committees on which he served during the past fiscal year. There are no family relationships among executive officers or directors of our company. It is the policy of the Board to encourage Board members to attend the annual meeting of shareholders. All of our directors were present at our 2009 annual meeting of shareholders either in person or by telephone conference call, other than Mr. Carl A. Thomsen who did not join the Board until December 2009. Corporate Governance Principles On February 7, 2006, the Board adopted Corporate Governance Principles, which have been subsequently amended and restated effective as of October 21, 2009. Our General Counsel reviews our company’s Corporate Governance Principles on an annual basis to assure that they continue to promote best practices. Our General Counsel then makes recommendations to the Board and to each committee thereof in connection with our company’s governance practices. The Corporate Governance Principles are available on our company’s website at www.sonicwall.com under the tab Company—Corporate Governance. The Governance Principles provide, among other things, that: · In an uncontested election of directors, any incumbent director nominee who receives a greater number of “withhold” votes for his or her election than votes “for” such election, shall tender his or her resignation for consideration by the Corporate Governance and Nominations Committee. The Corporate Governance and Nominations Committee shall recommend to the Board the action to be taken with respect to such offer of resignation and such decision shall be promptly disclosed. · Both independent and management directors are eligible for appointment as the Chairman of the Board. If the Chairman of the Board is not an independent director, then one of the independent directors shall be appointed by the Board to serve as “Lead Director.” · The Board shall have four committees: Audit, Compensation, Strategic Planning, and Corporate Governance and Nominations. Members of the Audit, Compensation and Corporate Governance and Nominations committees shall consist solely of independent directors. · Management directors who also serve as chief executive officer or equivalent positions should not serve on more than two other boards of publicly traded companies and other directors should not serve on more than four other boards of publicly traded companies. Board service in excess of these limits may be maintained if the Board determines that doing so would not impair the director’s service on the Board. · While serving as a director, all non-employee directors are required to hold stock in our company valued at no less than one times that director’s annual retainer and hold such shares for the duration of that director’s service on the Board. 10 Table of Contents · If the Board or any appropriate committee thereof determines that any fraud, gross negligence, or intentional misconduct by any member of our company’s senior management was a significant contributing factor to our company having to restate all or a portion of its financial statements, the Board may take, in its discretion, such action as it deems necessary to remedy the misconduct including the recoupment of unearned compensation. · Any director who should reach the age of 75 shall submit a letter of resignation for consideration by the Board effective with the end of the director’s elected term. The Corporate Governance and Nominations Committee shall recommend to the Board the action to be taken with respect to such offer of resignation provided that in no event may such director continue service on the Board for more than two consecutive one-year terms. · The Corporate Governance and Nominations Committee and the Chairman of the Board review the performance of the Board on an annual basis. · The Board shall have an executive session for independent directors without management present at each regularly scheduled meeting of the Board. The Board shall have responsibility over such matters as recommending a slate of directors for election by our shareholders at each annual meeting, selecting our chief executive officer, retaining counsel and expert advisors, and the consideration of questions of actual and potential conflicts of interest of Board members and corporate officers. In addition to our Corporate Governance Principles, we have adopted other policies and practices that promote good corporate governance and are compliant with the listing requirements of NASDAQ and the corporate governance requirements of the Sarbanes-Oxley Act of 2002, including: · A majority of the members of the Board are independent of SonicWALL and its management; · We conduct periodic company-wide training on our Code of Conduct; · The charters of the committees of the Board clearly establish their respective roles and responsibilities; · The Board and all of the committees of the Board conduct annual performance self-assessments; · All named executive officers and members of the Board must obtain the permission of our General Counsel (and in the case of the General Counsel, permission of our Chief Financial Officer) before the sale of any shares of our company’s common stock, even during an open trading window; · Our Audit Committee has procedures in place for the anonymous submission of employee reports on accounting, internal controls over financial reporting and auditing matters; · We have adopted a code of ethics that applies to our principal executive officer, principal financial officer and others, including our principal accounting officer; and 11 Table of Contents · Our internal audit function maintains oversight of key areas of our financial processes and controls and reports directly to the Chair of our Audit Committee. As the operation of the Board is a dynamic process, the Board regularly reviews changing legal and regulatory requirements, evolving best practices and other corporate governance developments. As a result of these reviews, the Board may modify our then current corporate governance policies and practices from time to time, as it deems appropriate. Board Leadership Structure Our governance documents provide the Board with flexibility to select the appropriate leadership structure for our company. In making leadership structure determinations, the Board considers many factors, including the specific needs of our company and what is in the interests of our company’s shareholders. While our Bylaws and corporate governance principles do not require that our Chairman of the Board and chief executive officer positions be separate, the Board believes that having separate positions and having an independent outside director serve as chairman is the appropriate leadership structure for our company at this time and demonstrates our commitment to good corporate governance. Our chief executive officer is responsible for setting the strategic direction of our company and the day to day leadership and performance of our company. The Chairman of the Board provides guidance to our chief executive officer, preserves the distinction between management and oversight, maintains the responsibility of management to develop corporate strategy and the responsibility of the Board to review and express its views on corporate strategy, assures that the Board agenda is appropriately directed to the matters of greatest importance to our company, and presides over meetings of the full Board. We believe this structure provides a greater role for the independent directors in the oversight of our company and active participation of the independent directors in establishing priorities and procedures for the work of the Board. The Board conducts an annual self evaluation in order to determine whether the Board and its committees are functioning effectively. As part of those evaluations, the Board determines whether the current leadership structure continues to be appropriate. Our Corporate Governance Principles provide the flexibility for the Board to modify or continue our current leadership structure as deemed appropriate. Role of the Chairman of the Board John C. Shoemaker became non-executive Chairman of the Board effective June 9, 2006. The Chair of the Board organizes Board activities to enable the Board to effectively provide guidance to and oversight and accountability of management. To fulfill that role, the Chair of the Board creates and maintains an effective working relationship with our chief executive officer and other members of management and with other members of the Board; provides direction to management regarding the needs, interests and opinions of the Board; and assures that the Board agenda is appropriately directed to the matters of greatest importance to our company. The functions of the Chair are, among other things, to: · Preside over all meetings of the Board and shareholders, including regular executive sessions of the Board in which members of management do not participate; · Establish the agenda of each meeting of the Board in consultation with our chief executive officer; 12 Table of Contents · Define the subject matter, quality, quantity and timeliness of the flow of information between management and the Board; · Coordinate periodic review of management’s strategic plan for our company; · Lead the Board review of the succession plan for our chief executive officer; · Coordinate the annual effectiveness review of the Board; · Coordinate the annual performance review of our chief executive officer; · Act as the principal liaison between the independent directors and our chief executive officer on sensitive issues; · Work with management on effective communication with shareholders; · Encourage active participation by each member of the Board; and · Perform such other duties and services as the Board may require. Committees of our Board of Directors The Board has four standing committees: Audit, Compensation, Corporate Governance and Nominations, and Strategic Planning. Each of the committees operates under a written charter adopted by the Board. Charters for the Audit Committee, Compensation Committee, and Corporate Governance and Nominations Committee can be viewed on our company’s website at www.sonicwall.com under the tab Company—Corporate Governance. Audit Committee The members of the Audit Committee are Edward F. Thompson (Chair), Charles W. Berger, Carl A. Thomsen. and Charles D. Kissner. Mr. Carl A. Thomsen joined the Audit Committee upon his appointment to the Board on December 8, 2009. The Audit Committee met nine times during fiscal year 2009 and took action by unanimous written consent on one occasion. At each of its regular quarterly meetings, the committee met separately in executive session with the Director of Internal Audit, the Chief Financial Officer, the General Counsel and our company’s independent registered public accountants. In addition, the committee met in executive session, outside the presence of management, on four occasions. Each member of the committee is an independent director and meets each of the other requirements for audit committee members under applicable NASDAQ listing standards. The Board also determined that Edward F. Thompson, Charles D. Kissner, Carl A. Thomsen, and Charles W. Berger are audit committee financial experts as defined in Item 407(d) of Regulation S-K under the Securities Act of 1933, as amended (the “Securities Act”). Under the terms of its charter, the functions of the Audit Committee are, among other things, to: · Oversee our accounting and financial reporting processes and the internal and external audits of our financial statements; · Assist the Board in the oversight and monitoring of (1) the integrity of our financial statements, (2) our compliance with legal and regulatory requirements, (3) the independent 13 Table of Contents registered public accounting firm’s qualifications, independence and performance, (4) the internal audit department and (5) our internal accounting and financial controls; · Oversee and review our information technology, management information systems and our investment policies; · Prepare the report that the rules of the SEC require to be included in our annual proxy statement; · Appoint our independent registered public accounting firm; and · Provide to the Board such additional information and materials as it may deem necessary to make the Board aware of significant financial matters that require the attention of the Board. Compensation Committee The members of the Compensation Committee are David W. Garrison, John C. Shoemaker and ClarkM. Masters (Chair). Mr. Masters assumed the chairmanship of the committee from Mr. Garrison on June 11, 2009. The Compensation Committee met fifteen times during fiscal year 2009, including seven times for the approval of stock option grants to new employees. During fiscal year 2009, the Compensation Committee met in executive session, outside the presence of management, on seven occasions. Each member of this committee is an independent director under applicable NASDAQ listing standards, an “outside director” as defined in Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), and a “non-employee director” as defined in Rule 16b-3 under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”). Under the terms of its charter, the functions of the Compensation Committee are, among other things, to: · Review and approve the compensation and benefits for our executive officers, administer our equity compensation plans and make recommendations to the Board regarding these matters; · Approve proposed plans and incentive awards applicable to employees other than senior executives, including the approval of stock option awards and incentive based compensation that may be awarded to employees who are not elected officers or senior executives; · Oversee the compensation philosophy and practices of our company; · Ensure a direct relationship between pay levels, corporate performance and return to our shareholders; · Oversee and review significant employee benefit programs, compensation, equity plans and development programs; and · Produce an annual report on executive compensation for inclusion in our proxy statement. 14 Table of Contents Corporate Governance and Nominations Committee The members of the Corporate Governance and Nominations Committee are Charles D. Kissner (Chair), David W. Garrison and Clark M. Masters. The Corporate Governance and Nominations Committee met six times during fiscal year 2009. The Corporate Governance and Nominations Committee met in executive session, outside the presence of management, on four occasions. Each member of the committee is an independent director under applicable NASDAQ listing standards. Under the terms of its charter, the functions of the Corporate Governance and Nominations Committee are, among other things, to: · Develop and recommend to the Board the corporate governance principles applicable to our company; · Recommend to the Board compensation levels for non-employee directors; · Evaluate the current composition, organization and governance of the Board and its committees and make recommendations regarding the foregoing to the Board; · Identify prospective director nominees (including nominees recommended by shareholders) and to recommend to the Board the director nominees for the next annual meeting of shareholders; · Oversee the performance evaluation of the Board; · Assist the Board by evaluating potential successor candidates for the Board; and · Recommend to the Board nominees for each committee of the Board. Strategic Planning Committee The members of the Strategic Planning Committee are Cary H. Thompson (Chair), John C. Shoemaker, Charles W. Berger and Matthew Medeiros. The Strategic Planning Committee met two times during fiscal year 2009 and did not hold any executive sessions outside the presence of management. The function of the Strategic Planning Committee is to review with management and recommend to the Board strategic transactions involving our company, including, without limitation, merger, acquisition and investment transactions consistent with the strategic objectives of our company. Director Independence The Board has determined that each of the current directors standing for election, except for Matthew Medeiros, our President and Chief Executive Officer, has no material relationship with our company and is independent under the listing standards of the NASDAQ Stock Market and applicable rules of the SEC as currently in effect. The Board has also determined that all directors serving as members of our Audit, Compensation, and Corporate Governance and Nominations Committees are independent under applicable NASDAQ listing standards and applicable rules of the SEC as currently in effect. Except for Matthew Medeiros, all members of the Strategic Planning Committee have been determined by the Board to be independent under applicable NASDAQ listing standards and applicable rules of the SEC as currently in effect. In addition, each member of 15 Table of Contents the Audit Committee meets the heightened independence standards required for audit committee members under the applicable NASDAQ listing standards. Consideration of Shareholder Recommendations and Nominations of Board Members It is the policy of the Corporate Governance and Nominations Committee to consider properly submitted recommendations from shareholders of candidates for election to the Board. A shareholder who desires to recommend a candidate for election to the Board shall direct the recommendation in writing to our company’s Corporate Secretary, 2001 Logic Drive, San Jose, California 95124, and must include the candidate’s name, home and business contact information, detailed biographical data and qualifications, information regarding any relationships between the candidate and our company within the last three years and evidence of the nominating person’s beneficial ownership of our stock and amount of stock holdings. If, instead, a shareholder desires to nominate a person directly for election to the Board, the shareholder must follow the rules set forth by the SEC (see “Deadline for Receipt of Shareholder Proposals” above) and meet the deadlines and other requirements set forth in Section 2.14 of our Bylaws, including sending a notice to our company’s Corporate Secretary setting forth, (i)the name and address of the shareholder who intends to make the nominations and of the person or persons to be nominated, (ii)a representation that the shareholder is a holder of record of our stock who intends to vote such stock at such meeting and, if applicable, intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice, (iii)if applicable, a description of all arrangements or understandings between the shareholder and each nominee or any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the shareholder, (iv) such other information regarding each nominee as would be required to be included in a proxy statement filed pursuant to Regulation 14A promulgated by the SEC pursuant to the Exchange Act had the nominee been nominated, or intended to be nominated, by the Board and (v)if applicable, the consent of each nominee as a director of our company if so elected. Identifying and Evaluating Nominees for our Board of Directors The Corporate Governance and Nominations Committee seeks directors with established records of significant accomplishment in business and areas relevant to our strategies. We believe this philosophy helps to create a Board that represents a mix of backgrounds, is strong in its collective knowledge and has a diversity of skill and experience with respect to accounting and finance, management and leadership, vision and strategy, technology and engineering, business operations, business judgment, industry knowledge, and global markets. The Corporate Governance and Nominations Committee also seeks directors who share individual characteristics that we believe are essential to achieve a well-functioning deliberative body, including integrity, independence, commitment to our company and to the interests of our shareholders and the willingness to challenge and stimulate management in an environment of mutual trust. Many of our directors have been chief executive officers or have held other senior level executive positions. We believe this expertise and experience enables them to provide sound judgment concerning the range of issues facing our company, provide oversight of these areas and properly evaluate our performance. While the Board and the Corporate Governance and Nominations Committee do not have a specific diversity policy, diversity is considered in the identification and evaluation of nominees for the Board because a variety of points of view contribute to a more effective decision making process. In identifying and evaluating nominees for the Board, the Corporate Governance and Nominations Committee employs a variety of methods including the following: 16 Table of Contents · The committee regularly reviews the current composition and size of the Board, and in the event that vacancies are anticipated, or otherwise arise, the committee will consider a number of potential candidates for director. · The committee reviews the qualifications of any candidates who have been properly recommended or nominated by a shareholder, as well as those candidates who have been identified by management, individual members of the Board or, if the committee determines, a search firm. Such review may, in the committee’s discretion, include a review solely of information provided to the committee or may also include discussions with persons familiar with the candidate, an interview with the candidate or other actions that the committee deems proper. · The committee evaluates the performance of the Board as a whole and evaluates the performance and qualifications of individual members of the Board eligible for re-election at the annual meeting of shareholders. · The committee considers the suitability of each candidate, including the current members of the Board, in light of the current size and composition of the Board. In evaluating the qualifications of the candidates, the committee considers many factors, including, character, judgment, independence, expertise, diversity, business and professional experience, relevant technical skills, length of service, and other job and board commitments. The committee evaluates such factors, among others, and does not assign any particular weighting or priority to any of these factors. The committee considers each individual candidate in the context of the current composition and perceived needs of the Board as a whole. While the committee has not established specific minimum qualifications for director candidates, the committee believes that candidates and nominees must reflect a Board that is comprised of directors who (i)are predominantly independent, (ii)are of high integrity, (iii)have qualifications that will increase overall effectiveness of the Board and (iv)meet other requirements as may be required by applicable rules, such as financial literacy or financial expertise with respect to audit committee members. · In evaluating and identifying candidates, the committee has the authority to retain and terminate any third party search firm that is used to identify director candidates, and has the authority to approve the fees and retention terms of any search firm. · After such review and consideration, the committee recommends that the Board nominate the slate of director nominees, either at a meeting of the Board at which a quorum is present or by unanimous written consent of the Board. · The committee endeavors to notify, or cause to be notified, in a timely manner all director candidates of its decision as to whether to nominate such individual for election to the Board. In 2009, the committee did not engage a professional search firm to assist in the identification or evaluation of potential nominees for the Board. The Board’s Role in Risk Management Oversight A fundamental part of risk management is understanding the risks our company faces, the steps management is taking to manage those risks, and understanding what level of risk is appropriate for our company. Risks are considered in virtually every business decision and are part of our company’s overall 17 Table of Contents business strategy. The Board recognizes that it is neither possible nor prudent to eliminate all risk. Appropriate risk taking is essential for our company to achieve its goals and objectives. Our company’s management is responsible for the day-to-day assessment and management of the risks our company faces, while the Board and the Corporate Governance and Nominations Committee have the oversight responsibility for the risk management process. The Board administers its risk oversight function directly through its committees. The Audit Committee focuses on financial risk, including internal controls, risks related to our company’s financial statements, the financial reporting process, and risks associated with accounting and legal matters. The Audit Committee also oversees our company’s internal audit function and our company’s Code of Conduct. The Compensation Committee evaluates risks and rewards associated with our company’s compensation philosophy and programs, and, as discussed in more detail in the Compensation Discussion and Analysis section of this Proxy Statement, reviews and approves compensation programs designed to create incentives that encourage a level of risk-taking behavior consistent with our company’s business strategy. The Corporate Governance and Nominations Committee, in addition to its oversight of our company’s enterprise risk management program, evaluates our company’s risks in the context of board organization, membership and structure, succession planning for directors and executive officers and corporate compliance and governance. The Strategic Planning Committee oversees competitive, technology and economic risks associated with contemplated corporate transactions. Each year the Board and its committees receive presentations from, and engage in discussions with, senior management regarding identified or potential risks. The Board regularly reviews and prioritizes our company’s strategies and attendant risks. Oversight of risk is an ongoing process and part of our company’s strategic decision making process. Discussions of risk by the Board and management are integrated into other meetings in the context of specifically proposed actions. The Board believes that its leadership structure supports this risk oversight function by involving all directors in risk oversight function and encouraging open communication between management and the directors. Standards of Business Conduct: Code of Conduct and Code of Ethics for Senior Executive and Financial Officers On February 10, 2010, the Board adopted an amended and restated Code of Conduct that applies to all directors and employees of our company, including our principal executive officer, principal financial officer and principal accounting officer. The Board has also adopted a Code of Ethics for Principal Executive and Senior Financial Officers which applies to our principal executive officer, principal financial officer and principal accounting officer and other executive officers of our company. Both the Code of Conduct and Code of Ethics can be viewed under the tab Company—Corporate Governance on our website at www.sonicwall.com. We will post any amendments to, or waivers from, our Code of Conduct and our Code of Ethics at that location on our website or by filing a Form 8-K with the SEC. Director Compensation Under our Corporate Governance Principles, non-employee director compensation is reviewed annually by the Board acting upon recommendations of the Corporate Governance and Nominations Committee. As part of its review conducted in January 2008, the Corporate Governance and Nominations Committee retained an independent compensation consultant, Radford Survey and Consulting, a unit of Aon Consulting, to perform an analysis of cash and equity compensation using proxy filing information of 18 Table of Contents members of our then current peer study group. Peer group data included board annual retainer, committee chair annual retainer, committee member annual retainer, committee member meeting fees, Board meeting fees, Board chair annual retainer, board member initial equity grant and board member annual equity grant. The goal was to target non-employee director compensation at approximately the 50th percentile of our company’s peer group. The Corporate Governance and Nominations Committee and the Board believe that this positioning is appropriate to retain and motivate talented Board members who provide the necessary oversight of our company’s performance in light of its operating, financial and other significant corporate plans, strategies and objectives. On February 5, 2008, the Board, acting on recommendations from the Corporate Governance and Nominations Committee, eliminated all Board meeting fees and Board committee meeting fees and modified the annual compensation for non-employee directors as follows: · Annual Board retainer increased from $25,000 to $35,000; · Annual retainer for Chair of the Board increased from $10,000 to $20,000; · Annual retainer for Chair of the Audit Committee increased from $12,000 to $20,000; · Annual retainer for Chair of the Compensation Committee increased from $5,000 to $15,000; · Annual retainer for Chair of the Corporate Governance and Nominations Committee increased from $5,000 to $10,000; · Annual retainer for Chair of the Strategic Planning Committee increased from $3,000 to $10,000; · Annual committee retainer for members of the Audit Committee increased from $5,000 to $15,000; · Annual committee retainer for members of the Compensation Committee and Strategic Planning Committee increased from $3,000 to $7,500; and · Annual committee retainer for members of the Corporate Governance and Nominations Committee increased from $3,000 to $5,000. No changes to the Board member initial stock option grant of 25,000 shares or the Board annual stock option grant of 20,000 shares were recommended or adopted at that time. The Board believes that these changes in non-employee director compensation represent recognition of the trend to reduce or eliminate individual meeting fees and correspondingly increase annual retainers while acknowledging the growing time commitment required of Board members, including the increase in the roles and activity of our non-employee directors outside the context of attending Board or committee meetings, the duration of Board and committee meetings, and the time required to prepare for such meetings. The recommendations and approved compensation schedules also recognize current practices regarding premiums for service on the audit and compensation committees reflecting their additional responsibilities. 19 Table of Contents Prior to the compensation changes adopted on February 5, 2008, annual retainers for membership on the Audit, Compensation and Corporate Governance and Nominations Committees were last changed on July23, 2002; annual retainers for membership on the Board were last changed on October 24, 2003; and annual retainers for the Chair of the Board and the chair of the committees of the Board were last changed on October 24, 2006. In order to conserve equity compensation available to employees of our company under the 2008 Equity Incentive Plan, on June 11, 2009, each non-employee director received, upon the recommendation of the Corporate Governance and Nominations Committee and approval by the Board, a grant of 7,500 restricted stock units. This grant was in lieu of the annual Board stock option grant of 20,000 shares previously adopted by the Board and represented a voluntary reduction in equity based compensation using the conversion formulas contained in the 2008 Equity Incentive Plan. The restricted stock units fully vest one year after the grant date. On December 8, 2009, in connection with his appointment to the Board, Mr. Carl A. Thomsen received an initial stock option grant to purchase 25,000 shares of SonicWALL common stock under our 2008 Equity Incentive Plan. The per share exercise price of the stock option is equal to $7.97, the closing price of SonicWALL common stock on December 8, 2009. The shares subject to this option grant fully vest one year after the grant date and vested options may be exercised up to two years after the recipient ceases to be a non-employee director. Each of the awarded stock options has a term of seven years measured from the grant date, subject to earlier termination following the optionee’s cessation of Board service. The shares subject to each option provide for full acceleration of vesting of non-vested option shares if within the twelve month period following certain changes of control of our company, the director ceases serving as a member of the Board other than upon (i) voluntary resignation, (ii) death or disability, or (iii) removal for cause. Non-employee directors are reimbursed for travel and other out-of-pocket expenses related to their attendance at meetings. Each non-employee director is encouraged to participate in continuing education programs in order to maintain the necessary level of expertise to perform his or her responsibilities as a Board member. Non-employee directors are reimbursed for travel and expenses associated with such continuing education. Mr. Medeiros, our President and Chief Executive Officer, receives no additional compensation for service as a director. Stock Ownership Guidelines On October 21, 2008, the Board approved a modification to our Corporate Governance Principles setting forth stock ownership guidelines for non-employee directors. These guidelines call for all non-employee directors to hold stock in our company valued at no less than one times the director’s annual retainer measured at the date of acquisition of such stock. Non-employee directors on the Board on October21, 2008 have a three year period to reach that ownership level. Non-employee directors who joined the Board subsequent to October 21, 2008 have a three year period to reach that ownership level measured from the date they commenced service on the Board. In addition, non-employee directors are required to hold such shares for the duration of that director’s service on the Board. Director Summary Compensation Table for Fiscal Year 2009 The table below summarizes the compensation paid by our company to non-employee directors for the fiscal year ended December 31, 2009. 20 Table of Contents Name Fees Earned or Paid in Cash (1) Stock Awards (2) Option Awards (3) Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings (4) All Other Compensation Total (a) (b) (c) (d) (e) (f) (g) (h) David W. Garrison $ $ $
